                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA                                )
                                                         )
 v.                                                      )       Case No. 3:19-CR-146-2
                                                         )       Judge Thomas A. Varlan
 CHRISTOPHER ROCHON                                      )

                            MOTION TO CONTINUE TRIAL DATE

         The Accused, Mr. Christopher Rochon, by and through counsel, moves this Honorable

 Court pursuant to 18 U.S.C. 3161(h)(7)(A) and (B) to continue the trial and all relevant deadlines

 in his case. The trial in this matter currently set on May 5, 2020. The plea deadline in this matter

 is April 24, 2020. In support of the motion, Mr. Rochon would show the following:

         1. Counsel for the accused has been involved in a good faith effort to resolve Mr. Rochon’s

 case, but despite due diligence, additional time will be required to communicate with Mr. Rochon

 discuss factual issues, discuss legal issues, confer with the Government and prepare for trial.

         2. Granting a continuance in this case will permit the parties the opportunity to make a full

 resolution of all issues pending against the accused; it will serve the ends of justice in that the need

 for additional time to properly prepare the case outweighs the best interests of the public and the

 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

         3. The right to a speedy trial has been fully explained to Mr. Rochon, who is currently in

 custody pending trial, and he understands that the period of time between the filing of this motion

 for continuance and a rescheduled court date will be fully excludable for speedy trial purposes.

         4. Brent N. Jones, counsel for the Government, has informed counsel that she has no

 opposition to the proposed continuance.




Case 3:19-cr-00146-TAV-DCP Document 76 Filed 04/21/20 Page 1 of 2 PageID #: 177
        In consideration of the foregoing, counsel for the Accused respectfully requests a

 continuance of the trial date and all relevant deadlines.

                                        Respectfully submitted this 21st day of April, 2020.

                                                        FEDERAL DEFENDER SERVICES
                                                        OF EASTERN TENNESSEE, INC.

                                                        By:       /s/Nakeisha C. Jackson
                                                                     Nakeisha C. Jackson
                                                                     Assistant Federal Defender
                                                                     TN Bar No.: 034290
                                                                     800 S. Gay Street, Suite 2400
                                                                     Knoxville, TN 37929
                                                                     (865) 637-7979



                                         Certificate of Service
         I HEREBY CERTIFY that on April 21, 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. mail. Parties may access this filing through the Court’s electronic filing system.


                                                         /s/ Nakeisha C. Jackson
                                                             Nakeisha C. Jackson
                                                             Assistant Federal Defender




                                                   2

Case 3:19-cr-00146-TAV-DCP Document 76 Filed 04/21/20 Page 2 of 2 PageID #: 178
